                                        Case 2:17-cv-02425-RFB-BNW Document 117 Filed 08/27/20 Page 1 of 6




                                    1    Lawrence J. Semenza, III, Esq., Bar No. 7174
                                         E-mail: ljs@skrlawyers.com
                                    2    Christopher D. Kircher, Esq., Bar No. 11176
                                         Email: cdk@skrlawyers.com
                                    3    Jarrod L. Rickard, Esq., Bar No. 10203
                                    4    Email: jlr@skrlawyers.com
                                         Katie L. Cannata, Esq., Bar No. 14848
                                    5    Email: klc@skrlawyers.com
                                         SEMENZA KIRCHER RICKARD
                                    6    10161 Park Run Drive, Suite 150
                                         Las Vegas, Nevada 89145
                                    7    Telephone: (702) 835-6803
                                    8    Facsimile: (702) 920-8669
                                         Attorneys for Plaintiff Megan E. Klatt
                                    9    and all others similarly situated
                                   10
                                                                     UNITED STATES DISTRICT COURT
                                   11
                                                                             DISTRICT OF NEVADA
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13      MEGAN E. KLATT, an individual, on behalf         Case No.: 2:17-cv-02425-RFB-BNW
                                           of herself and all others similarly situated,
                                   14
                                                                     Plaintiff,             ORDER GRANTING FINAL
                                   15                                                       APPROVAL OF CLASS ACTION
                                                                                            SETTLEMENT
                                   16      v.

                                   17      DIGNITY HEALTH, a California corporation;
                                           DOES 1-50, unknown individuals; and ROE
                                   18      COMPANIES 1-50, unknown business
                                           entities,
                                   19
                                   20                                Defendants.

                                   21
                                   22    TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

                                   23           The above-captioned class action ("Action") having come before the Court on August 25,

                                   24    2020 for a hearing, and this Final Order Approving Class Action Settlement and Judgment

                                   25    ("Court's Final Order and Judgment"), consistent with the Court's Order Granting Preliminary

                                   26    Approval of Class Action Settlement ("Preliminary Approval Order") filed and entered on April

                                   27    3, 2020, and as set forth in the Joint Stipulation of Settlement and Release Between Plaintiff and

                                   28    Defendant ("Settlement" or "Stipulation of Settlement"), with due and adequate notice having


                                                                                     1
                                        Case 2:17-cv-02425-RFB-BNW Document 117 Filed 08/27/20 Page 2 of 6




                                    1    been given to all Class Members as required by the Preliminary Approval Order, and the Court

                                    2    having considered all papers filed and proceedings had herein and otherwise being fully informed,

                                    3    with good cause appearing, it is hereby ORDERED, ADJUDGED AND DECREED AS

                                    4    FOLLOWS:

                                    5           1.      All terms used herein shall have the same meaning as defined in the Stipulation of

                                    6    Settlement.

                                    7           2.      This Court has jurisdiction over the subject matter of this Action and over all

                                    8    Parties to this Action, including all Class Members with respect to the Class certified for

                                    9    settlement purposes, as follows:

                                   10           Anyone who was employed by Defendant in Clark County, Nevada, signed a
                                                promissory note prepared by Defendant for Relocation Assistance, Educational
                                   11           Assistance, Internal Education, and/or a Nurse Residency Program (each a
                                                “Promissory Note” and collectively the “Promissory Notes”), had deductions taken
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                                from a final wage and/or Paid Time Off Check issued by Defendant, and/or made
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13           payments to Defendant posttermination, pursuant to a Promissory Note on or after
                                                August 17, 2011 through May 31, 2019.
                                   14
                                   15    The Court finally certifies the Settlement Class for settlement purposes and finds, for settlement
                                   16    purposes, that the Action satisfies all the requirements of Rule 23 of the Federal Rules of Civil
                                   17    Procedure. Specifically: a) the Settlement Class is ascertainable and so numerous as to make it
                                   18    impracticable to join all Class Members: b) there are common questions of law and fact including,
                                   19    but not limited to, whether Defendant complied with applicable laws affecting Plaintiff and the
                                   20    other Class Members regarding deductions from paychecks or payouts of PTO, and interest as
                                   21    authorized by statute; c) Plaintiff’s claims are typical of the claims of the members of the
                                   22    Settlement Class; d) Plaintiff has and will fairly and adequately protect the interests of the
                                   23    Settlement Class, and Semenza Kircher Richard as Class Counsel has and will fairly and
                                   24    adequately protect the interests of the Settlement Class; e) the prosecution of separate actions by
                                   25    individual members of the Settlement Class would create the risk of inconsistent or varying
                                   26    adjudications, which would establish incompatible standards of conduct; and f) with respect to the
                                   27    Settlement Class, questions of law and fact common to the members of the Settlement Class
                                   28


                                                                                      2
                                        Case 2:17-cv-02425-RFB-BNW Document 117 Filed 08/27/20 Page 3 of 6




                                    1    predominate over any questions affecting any individual member in such Class, and a class action

                                    2    is superior to other available means for the fair and efficient adjudication of the controversy.

                                    3           3.       Distribution of the Notice of Pendency of Class Action (the "Notice"), the Claim

                                    4    and Consent Form and the Exclusion Form directed to the Class Members as set forth in the

                                    5    Stipulation of Settlement, and the other matters set forth therein, have been completed in

                                    6    conformity with the Preliminary Approval Order, including individual notice to all Class

                                    7    Members who could be identified through reasonable effort, and as otherwise set forth in the

                                    8    Stipulation of Settlement. The Notice provided due and adequate notice of the proceeding and the

                                    9    matters set forth therein, including the proposed Settlement, to all persons entitled to such Notice,

                                   10    and the Notice fully satisfied the requirements of due process. All Class Members and all

                                   11    Released Claims are covered by and included within the Settlement and the Court's Final Order
SEMENZA KIRCHER RICKARD




                                   12    and Judgment.
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13           4.       The Court hereby finds the Settlement was entered into in good faith. The Court

                                   14    further finds that Plaintiff has satisfied the standards and applicable requirements for final

                                   15    approval of this class action settlement.

                                   16           5.       The Court hereby approves the Settlement set forth in the Stipulation of Settlement

                                   17    and finds that the Settlement is, in all respects, fair, adequate and reasonable, and thereby directs

                                   18    the Parties to effectuate the Settlement according to its terms. The Court finds that the Settlement

                                   19    has been reached as a result of intensive, serious and non-collusive, arms-length negotiations.

                                   20    The Court further finds the Parties have conducted extensive and costly investigation and

                                   21    research, and counsel for the Parties are able to reasonably evaluate their respective positions.

                                   22    The Court also finds the Settlement at this time will avoid additional substantial costs, as well as

                                   23    avoid the delay and risks that would be presented by the further litigation. The Court has

                                   24    reviewed the benefits that are being granted as a part of the Settlement and recognizes the

                                   25    significant value to the Class Members. The Court also finds the Class is properly certified as a

                                   26    class for settlement purposes only. The Court also hereby finds there were no objections to the

                                   27    Settlement filed prior to or raised by any person on the record at the Final Approval Hearing that

                                   28    change the Court's decision to approve the Settlement.


                                                                                       3
                                        Case 2:17-cv-02425-RFB-BNW Document 117 Filed 08/27/20 Page 4 of 6




                                    1           6.      As of the date of the Court's Final Order and Judgment, each and every Class

                                    2    Member is and shall be deemed to have conclusively released the Released Claims as against the

                                    3    Released Parties. As of the date of the Court's Final Order and Judgment, each and every Class

                                    4    Member who has not submitted a valid Request for Exclusion hereby releases and is forever

                                    5    barred and enjoined from instituting or prosecuting the Released Claims, except as to such rights

                                    6    or claims as may be created by the Settlement, against the Released Parties from August 17, 2011

                                    7    up to and including the date of the Court's Final Order and Judgment. In addition, as of the date

                                    8    of the Court's Final Order and Judgment, each Class Member who has not submitted a valid

                                    9    Request for Exclusion is forever barred and enjoined from instituting or accepting damages or

                                   10    obtaining relief against the Released Parties relating to the Released Claims from August 17, 2011

                                   11    up to and including the date of the Court's Final Order and Judgment.
SEMENZA KIRCHER RICKARD




                                   12           7.      Neither the Settlement nor any of the terms set forth in the Stipulation of
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13    Settlement serve as an admission by the Released Parties, nor is the Court's Final Order and

                                   14    Judgment a finding of the validity of any claims in the Action or of any wrongdoing by the

                                   15    Released Parties. Neither the Court's Final Order and Judgment, the Stipulation of Settlement,

                                   16    nor any document referred to herein, nor any action taken to carry out the Stipulation of

                                   17    Settlement is, may be construed as, or may be used as, an admission by or against the Released

                                   18    Parties of any fault, wrongdoing or liability whatsoever. The entering into or carrying out of the

                                   19    Stipulation of Settlement, and any negotiations or proceedings related thereto, shall not in any

                                   20    event be construed as, or deemed to be evidence of, an admission or concession with regard to the

                                   21    denials or defenses by the Released Parties, and shall not be offered in evidence in any action or

                                   22    proceeding in any court, administrative agency or other tribunal for any purpose whatsoever other

                                   23    than to enforce the provisions of the Court's Final Order and Judgment, the Settlement, the

                                   24    Released Claims, or any related agreement or release. Notwithstanding these restrictions, any of

                                   25    the Released Parties may file in the Action, or submit in any other proceeding, the Court's Final

                                   26    Order and Judgment, the Stipulation of Settlement, and any other papers and records on file in the

                                   27    Action as evidence of the Settlement to support a defense of res judicata, collateral estoppel,

                                   28    release, or other theory of claim or issue preclusion or similar defense as to the Released Claims.


                                                                                      4
                                        Case 2:17-cv-02425-RFB-BNW Document 117 Filed 08/27/20 Page 5 of 6




                                    1              8.    The Court hereby enters judgment in the Action, as of the date of entry of the

                                    2    Court's Final Order and Judgment, pursuant to the terms set forth in the Stipulation of Settlement.

                                    3    Without affecting the finality of the Court's Final Order and Judgment in any way, the Court

                                    4    hereby retains continuing jurisdiction over the interpretation, implementation and enforcement of

                                    5    the Settlement, and all orders entered in connection therewith.

                                    6              9.    The Court hereby finds the settlement payments provided for under the Settlement

                                    7    to be fair and reasonable in light of all the circumstances. The Court, therefore, orders the

                                    8    calculations and the payments to be made and administered in accordance with the terms of the

                                    9    Settlement.

                                   10              10.   The Court hereby confirms Semenza Kircher Rickard as Class Counsel in the

                                   11    Action.
SEMENZA KIRCHER RICKARD




                                   12              11.   Pursuant to the terms of the Stipulation of Settlement, and the authorities, evidence
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13    and argument submitted by Class Counsel, the Court hereby awards Class Counsel attorneys' fees

                                   14    in the amount of $310,000.00 and costs in the amount of $145,453.21, both of which are to be

                                   15    deducted and paid from the Maximum Settlement Amount as final payment for, and complete

                                   16    satisfaction of, any and all attorneys' fees and costs incurred by and/or owed to Class Counsel and

                                   17    any other person or entity related to the Action. The Court further orders that the award of

                                   18    attorneys' fees and costs set forth in this Paragraph shall be administered pursuant to the terms of

                                   19    the Settlement and transferred and/or made payable to Class Counsel in the Action.

                                   20              12.   The Court also hereby approves and orders an Enhancement Award to Class

                                   21    Representative Megan Klatt in the amount of $16,000.00, which shall be in addition to

                                   22    $57,000.00 in damages to settle her individual claims against Defendant, both of which are to be

                                   23    deducted and paid from the Maximum Settlement Amount.

                                   24              13.   The Court also hereby approves and orders an Enhancement Award to each of the

                                   25    four Class Members who raised concerns regarding final wage deductions in the amount of

                                   26    $2,000.00, to be deducted and paid from the Maximum Settlement Amount.

                                   27
                                   28


                                                                                      5
                                        Case 2:17-cv-02425-RFB-BNW Document 117 Filed 08/27/20 Page 6 of 6




                                    1           14.    The Court also hereby approves and orders payment from the Class Settlement for

                                    2    the actual claims administration expenses incurred by the Claims Administrator, CPT Group, Inc.,

                                    3    in the amount of $10,000.00, to be paid from the Maximum Settlement Amount.

                                    4           15.    The Court also hereby finds and orders that the Settlement constitutes a fair,

                                    5    reasonable and adequate compromise of the Released Claims against the Released Parties.

                                    6           16.    Provided the Settlement becomes effective under the terms of the Stipulation of

                                    7    Settlement, the Court also hereby orders the deadline for mailing or otherwise delivering the

                                    8    Court-approved Settlement Awards, attorneys' fees and costs and Enhancement Awards as set

                                    9    forth in the schedule within the Preliminary Approval Order, with one exception, that being that

                                   10    Defendant shall wire the Maximum Settlement Amount of $950,000 to the escrow account

                                   11    established by the Claims Administrator on or before September 10, 2020.
SEMENZA KIRCHER RICKARD




                                   12           IT IS SO ORDERED.
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13
                                   14           Dated: August 27, 2020.

                                   15                                                       _______________________________
                                                                                            RICHARD F. BOULWARE, II
                                   16                                                       UNITED STATES DISTRICT JUDGE
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                    6
